Citation Nr: 0007294	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  98-14 438 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington,
West Virginia


THE ISSUE

Entitlement to service connection for schizoid personality 
disorder.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1975 to June 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1997 RO rating decision that denied service 
connection for schizoid personality disorder.  The veteran 
submitted a notice of disagreement in June 1998, and the RO 
issued a statement of the case in June 1998.  The veteran 
submitted a substantive appeal in September 1998.

In his original claim for service connection submitted in 
June 1997, the veteran raised the issue of entitlement to 
service connection for a major depressive disorder.  As that 
issue has not been fully developed for appellate review, it 
is referred to the RO for such further development as may be 
necessary.
 

REMAND

On review of the veteran's claims folder, the Board notes 
that the veteran requested a hearing before a Member of the 
Board at the regional office, in correspondence from the 
veteran received in November 1998.

In April 1999, a letter notifying the veteran of his 
scheduled hearing was mailed to the veteran's previous 
address and was returned by the postal service, indicating 
the veteran had moved and there was left no forwarding 
address.

It appears that the veteran may not have received timely 
notification of the hearing scheduled for June 22, 1999, for 
which he failed to appear.  Records in the veteran's claims 
folder, including VA Form 21-592 (Request for Appointment of 
a Fiduciary, Custodian, or Guardian), show the name and 
address of the veteran's brother. Under the circumstances, it 
is the judgment of the Board that the veteran should be given 
another opportunity to report for a personal hearing, and 
that the RO should seek to obtain the veteran's new address 
by contacting the veteran's brother.

Accordingly, this case must be REMANDED for the following 
actions:

1.  The RO should make appropriate 
efforts to obtain the veteran's new 
address, including contacting the 
veteran's brother.

2.  The RO should ask the veteran whether 
he still desires a hearing, and if so, 
the veteran should be scheduled for a 
personal hearing before a traveling 
Member of the Board of Veterans' Appeals.
 

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The veteran need take no further action unless 
notified otherwise, but may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 
8 Vet. App. 109 (1995); see also Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
afford the veteran due process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


